ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the applicant’s application filed on 03/13/2020, the Specification, the Abstract, the claims and the Drawings were received. The IDS received on 11/12/2019 has been considered. 
Priority
3.	This application is a continuation of US patent application 14/765,757, filed on Aug. 4, 2015, now US Patent 10,360,670, where the benefit of foreign priority was further claimed.
Allowed Claims
4.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, the Examiner has determined that the pending claims are allowed given entry of the examiner's amendment below.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Michael A. Mattoni (Reg#: 71,514) on 2/9/2021.
The application has been amended as follows:

In claim 27, line 2, after “claim”, please delete [[1]] and insert: --21--.
In claim 36, line 3, after “claim”, please delete [[1]] and insert: --30--.
In claim 37, line 1, after “claim”, please delete [[37]] and insert: --36--.
In claim 38, line 1, after “claim”, please delete [[37]] and insert: --36--.

Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: Independent claims 21, and 30 are allowable over the prior art of record. The remaining claims are dependent of 21, and 30 respectively, therefore, are allowed.

Regarding claim 21, the claim recites the limitations of: receiving a volume raw image of a test object captured by a non-destructive imaging testing method; identifying first dark regions of the volume raw image having a first range of pixel values that are not attributed to the test object material and first light regions of the raw volume image having a second range of pixel values that are attributed to the test object material; forming a filled raw volume image from the raw volume image by assigning a pixel value within the second range of pixel values to the first dark regions that are completely surrounded by first light regions; forming a first flaw image from the difference between the volume raw image and the filled volume raw image; forming a filtered raw volume 

Regarding claim 30, the claim essentially incorporates the features of claim 21 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Stuke et al, US Pub 20200051229, disclose a method for the non-destructive testing of the volume of a test object, during the course of which a volume raw image of the test object is recorded by a suitable non-destructive imaging testing method. Then, those regions of the volume raw image are identified that are not to be attributed to the test object material. It is checked whether an identified region is completely embedded in regions that are to be associated with the test object material. If necessary, such a region is assimilated to those regions that are to be associated with the test object material, forming a filled volume raw image. Finally, a difference is generated between the volume raw image and the filled volume raw image, forming a first flaw image

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/11/2021